Citation Nr: 1125234	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-16 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran received a videoconference hearing before the undersigned and a copy of the transcript is of record.  In addition, the Veteran submitted additional evidence to the Board with a written waiver of initial RO consideration of the evidence.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c). 


FINDING OF FACT

The service-connected PTSD is manifested by difficulty sleeping, depression, suicidal ideation without plan or intent, anxiety, social isolation, avoidance, irritability, panic attacks, hypervigilance and an inability to adapt to stressful circumstances.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

In this case, compliant notice regarding the Veteran's claim for service connection was sent in March 2007.  In addition, the Veteran was provided a hearing and had counsel to explain the requirements for an increased rating.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran several VA examinations.  The May 2007 and December 2010 examinations are adequate to evaluate the Veteran's service-connected PTSD.  The examiners considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2010).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global assessment of functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Score from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Score from 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

A GAF score in the 31 to 40 range indicates impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Analysis 

The Veteran asserts that his service-connected PTSD is entitled to a rating in excess of 50 percent.  He claims that his symptomatology has severely impacted all areas of his life, particularly his job and his lack of contact with the outside world.   A review of the record shows that the Veteran's service-connected PTSD warrants an initial increased rating to 70 percent.  

The Veteran works full-time as a bus driver for the Regional Transportation District (RTD) and has missed several days of work due to his PTSD.  The Veteran has been divorced for the past 15 years and lives by himself.  He reports that he does not have any friends and prefers to be by himself.  He cries often.  The Veteran has sleep apnea and also experiences disturbances in his sleep related to his PTSD, such as night sweats and nightmares.  

The Veteran's November 2006 treatment records show that the Veteran tried to take medication for his PTSD but had adverse reactions to the medication and therefore, stopped taking them. 

An April 2007 letter from Dr. E.W. stated that aside from the Veteran's depression he experiences insomnia, night sweats, anger, increased startle response and intrusive thoughts.  The Veteran also experiences avoidance and isolation and has difficulty being close to anyone.  The Veteran was afforded a GAF score of 44. 

The Veteran received a VA examination in May 2007 and the examiner had the opportunity to review the Veteran's claims file.  The Veteran described hyperarousal, reexperiencing, avoidance, and depression.  He frequently wakes up during the night with anxiety.  He often thinks that he hears strange noises and must respond to them.  The Veteran's depression has led him to feelings of suicide, but he has never acted on them.  He reported that his memory and concentration are poor.  The Veteran acknowledged that his energy level is very low and his motivation is affected as well.  He denies hallucinations and has never been hospitalized for depression.  The examiner reported that the Veteran appeared slightly "unkempt" and had sudden and unpredictable sobbing and tearfulness.  The examiner noted that the Veteran's condition has worsened over the years.  He noted that the Veteran's thought processes and communication are impaired by difficulties with short-term memory and concentration.  He also noted that the Veteran's social functioning is impaired by his isolativeness.  The examiner concluded that the Veteran is employable but would do best in a setting in which there is little or no contact with the public.  The Veteran has refused to take medication, but the examiner noted that antidepressant medication is strongly recommended.  The Veteran was afforded a GAF score of 50.  

August 2009 treatment records show that the Veteran was on the verge of losing control when he was insulted by a customer.  At the Veteran's hearing before the undersigned, he reported that he was written up several times at work because of his behavior.

The Veteran was afforded a VA examination in December 2010 and the examiner had the opportunity to review the Veteran's case file.  The Veteran reported that he has been accused of irritability and of assaulting a passenger.   He reported feeling overwhelmed and reported sleep disturbances most nights.  The Veteran reported depressed symptoms with decreased interest, decreased energy and decreased self-esteem.  The Veteran stated that he has reckless behavior and sometimes thinks about suicide.  He reported chronic anxiety and panic attacks.  The Veteran feels distrustful of medications and therefore will not take any medication for his depression.  The examiner noted that aside from the Veteran's interpersonal tensions with passengers and mangers he has performed job tasks satisfactorily.  In addition, while the Veteran has taken off work due to his PTSD he still has remaining vacation and sick leave.  The Veteran's thought processes and communication are not impaired, although at times the Veteran reports feeling distracted and having decreased memory.  The Veteran was afforded a GAF score of 54.  The examiner noted that the Veteran was capable of doing activities of daily living.  

Vet Center Progress notes dated between March 2010 and April 2011 show ongoing individual treatment for PTSD with reported symptoms including anxiety, depression and problems on the job related to anger issues.  A January 2011 entry reveals that the Veteran wanted to leave his job before "something bad happens."  The examiner noted that the Veteran was still not on any medication but had numerous trials with antidepressants.  

The Board has reviewed the Veteran's case file and the medical evidence reflects that the Veteran's PTSD warrants a 70 percent rating.  The Veteran has shown deficiencies in most areas such as problems at work and an inability to establish and maintain effective relationships.  The Veteran has consistently had logical and goal directed thought processes, however he has had reported suicidal ideations and short and long term memory loss.  The Veteran's GAF scores reflect moderate to serious symptomatology.  He experiences irritability and anger which affects his work.  While he still maintains his job, it is clear that his connection to the public is causing him stress and irritability.  In addition, the Veteran has no friends and no family.  He lives by himself and has appeared "unkempt" on occasion.  

The Board reiterates that the Veteran need not demonstrate the exact symptoms listed under the 70 percent rating to warrant a higher disability rating and that his symptoms more nearly approximate the 70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).   Therefore, a 70 percent rating for the service-connected PTSD is afforded to the Veteran.

The Veteran is not entitled to a rating of 100 percent, as he has not shown total occupational and social impairment.  He is employed as a bus driver and can maintain his job.  He also has remaining vacation and sick leave.  While he has shown that he gets nervous in social situations and has minimal social contacts, he does not exhibit persistent delusions; there is no constant danger of him hurting himself or others and he has not shown disorientation as to time and place.  Therefore, a rating in excess of 70 percent is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. §3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is adequate.  A rating in excess of 70 percent is provided for certain manifestations of service-connected PTSD but the evidence reflect that those manifestations are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD, as the criteria assess social and occupational impairment to include addressing various psychiatric symptomatology such as orientation, thought content and process, mood and affect, hygiene, behavior, hallucinations, nightmares, sleep difficulty, memory loss, and suicidal and homicidal ideations.  Accordingly, referral is not required.  Additionally, the evidence does not reflect that the Veteran's PTSD has caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  The Veteran continues to work.  Therefore, an assignment for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2010) is not warranted.

The Board finds that disability has remained essentially the same during the period at issue here.  As such, a uniform rating is warranted and there is no basis for a staged rating. See Fenderson and Hart, supra.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable.  Rather the record shows that he has been and remains employed.  No consideration in this regard is needed.

(CONTINUED ON NEXT PAGE)







ORDER

An initial rating of 70 percent, but no more, for PTSD is granted, subject to the regulations pertinent to the disbursement of monetary funds. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


